Citation Nr: 0803269	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  97-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
reaction with gastrointestinal reaction, currently evaluated 
as 50 percent disabling.

2.  Entitlement to service connection for asthmatic 
bronchitis, to include as secondary to exposure to 
herbicides.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims for service connection for a skin disorder and 
asthmatic bronchitis, and for a rating in excess of 30 
percent for an anxiety reaction with gastrointestinal 
reaction.  A January 2007 rating decision increased the 
rating for the veteran's service-connected disability to 50 
percent, effective from September 1996.  The veteran has 
continued his appeal.

The Board further notes that this matter was previously 
remanded for procedural and evidentiary considerations in 
September 2003, and that the action requested in the Board's 
remand has been accomplished to the extent possible.  
Unfortunately, further procedural considerations require that 
the case again be remanded.


REMAND

In the veteran's June 1997 substantive appeal, the veteran 
requested a hearing before the Board at his local RO.  
Thereafter, the veteran was scheduled for a March 1998 
hearing at the RO before a hearing officer, which was later 
postponed and rescheduled at the request of the veteran for 
May 15, 1998.  The veteran's service representative 
subsequently filed a May 1998 statement indicating that the 
veteran wished to cancel his scheduled hearing before a 
hearing officer and continue his appeal.  Nothing was 
indicated as to the veteran's initial request for a hearing 
before the Board and the record does not reflect that the 
veteran has ever withdrawn his original request.  
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the veteran can be afforded his 
requested hearing before the Board at his local RO.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



